Citation Nr: 1036175	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R.R.




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned the Veteran a 30 percent 
evaluation beginning April 30, 2002.  The Veteran appealed the 
evaluation assigned.

In a March 2004 rating decision, the Veteran was assigned a 50 
percent rating for his PTSD beginning April 30, 2002.  That 
rating decision additionally granted the Veteran a temporary 
total evaluation for his PTSD from November 16, 2003 through 
January 31, 2004 under 38 C.F.R. § 4.29, with a return to the 50 
percent evaluation beginning February 1, 2004.

This case was initially before the Board in January 2006, at 
which time it was remanded for further development, including 
procuring VA treatment and Social Security Administration (SSA) 
disability records.  Those records having been associated with 
the claims file, the claim has been returned to the Board for 
further appellate review.  Therefore, the Board finds that its 
remand order has been complied with, and the Board may proceed to 
adjudicate upon the merits of this case.  See Stegall v. West, 11 
Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  

The Veteran and his friend testified in a Travel Board hearing 
before the undersigned Veterans Law Judge in October 2005 in 
Muskogee, Oklahoma; a transcript of that hearing is associated 
with the claims file.

A claim for service connection for a heart condition, to 
include as secondary to service-connected PTSD, has been 
raised by the Veteran, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that for the 
period from April 30, 2002 through November 15, 2003, the 
Veteran's PTSD symptoms did not result in occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood.

2.  The preponderance of the evidence demonstrates that for the 
period beginning February 1, 2004, the Veteran's PTSD symptoms 
demonstrated social and occupational impairment with deficiencies 
in most areas, but did not reflect total social and occupational 
impairment with symptoms such as gross impairment of thought 
processes or communication; persistent hallucinations or 
delusions; grossly inappropriate behavior; persistent danger to 
himself or others; or, disorientation to time and place.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
service-connected PTSD, for the period prior to November 16, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation of 70 percent, but no higher, 
for service-connected PTSD, beginning February 1, 2004, have been 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for PTSD.  Preadjudication VCAA notice was provided in 
a July 2002 letter which advised the Veteran of what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  After the award of service connection, a 
January 2004 letter advised the Veteran of the information and 
evidence needed to substantiate his claim for a higher rating.  
The claim was last adjudicated in August 2009.

Nevertheless, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

As to VA's duty to assist, the record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, SSA records, the 
October 2005 hearing transcript, and lay statements.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was assigned a 50 percent evaluation for his PTSD 
beginning April 30, 2002, and a temporary total evaluation under 
38 C.F.R. § 4.29 for the period from November 16, 2003 to January 
31, 2004.  Thereafter, the evaluation was returned to 50 percent 
beginning February 1, 2004.  Thus, the relevant question on 
appeal is entitlement to an evaluation for PTSD in excess of 50 
percent prior to November 16, 2003 and from February 1, 2004.  

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under Diagnostic Code 9411, which is governed by a 
General Rating Formula for Mental Disorders, a 50 percent rating 
is warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that behavior 
is considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A GAF 
Score of 11 to 20 indicates that there is some danger of hurting 
oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  While the Rating Schedule 
does indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based solely on 
GAF scores.  See 38 C.F.R. § 4.130 (2009).

Evaluation for the period from April 30, 2002 through November 
15, 2003

The Veteran filed his claim for service connection for PTSD on 
April 30, 2002.  The clinical evidence from April 2002 indicates 
that the Veteran had a history of panic attacks for at least 30 
years and had a myocardial infarction in November 2001.  The 
Veteran reported at that time that he was a marketing executive 
that had recently "burned out" in the corporate world and 
started his own business.  The Veteran reported experiencing 
panic attacks on a daily basis, which lasted anywhere from five 
minutes to several hours.  Symptoms associated with these panic 
episodes included a racing heart and a feeling that his chest was 
about to explode.  The Veteran reported the source of his anxiety 
was his Vietnam experience which involved heavy combat.  However, 
he denied recurrent nightmares, intrusive memories or flashbacks 
at that time, as well as any suicidal or homicidal ideations.  
The Veteran reported drinking one cocktail before dinner.  The 
Veteran was described as well-groomed, articulate, coherent, 
anxious, and oriented to person, time, place and situation.  The 
Veteran was diagnosed with a panic disorder, and was noted as not 
being a danger to himself or others at that time.

The Veteran underwent a VA examination in November 2002.  At that 
time, the Veteran reported being married and never having 
divorced.  He reported that he was self-employed at that time and 
denied any type of psychiatric care or counseling, though he was 
scheduled for treatment at the VA later that month.  He reported 
that he was currently taking Zoloft and Xanax.  The Veteran 
reported severe tension, shortness of breath, anger, fear, rapid 
heart beat, chest pain and pressure, decreased energy and 
occasional flashbacks.  He further reported periods of depressed 
mood, irritability, and periods of feeling normal.  He had 
disturbed sleep with multiple awakenings and bad dreams 
approximately three days a week.  The Veteran worked on his 
business in his spare time, but did not have any socialization 
activities, though he enjoyed golfing for pleasure.  The Veteran 
denied problems with guilt or tearfulness, but reported that he 
thought about death every day since his heart attack.

During the examination, the Veteran was noted as being 
appropriately groomed and maintaining full eye contact.  The 
Veteran's speech was normal and he did not appear to be in any 
acute distress.  The Veteran denied auditory or visual 
hallucinations, or suicidal or homicidal ideation.  The Veteran's 
thought processes were reality-based, goal oriented, and 
appropriate, as was his thought content.  The Veteran's mood was 
fair and his affect was dysphoric.  The Veteran's impulse control 
was intact, with good insight and appropriate judgment.  The 
Veteran was cognitively alert and oriented to person, place, time 
and situation.  The Veteran's concentration, registration, short 
term memory, and abstract interpretation were all intact and 
appropriate.  The Veteran was diagnosed with a panic disorder 
without agoraphobia and mild PTSD.  He was assigned a GAF score 
of 75.  The Veteran was noted as being able to handle his own 
funds.

In December 2002, the Veteran was noted as feeling sad all the 
time without any real satisfactions.  He reported being irritated 
all the time, with a greater difficulty making decisions and 
having to push very hard to do anything.  The Veteran further 
reported getting tired from doing almost anything, was worried 
about physical problems (having just had heart surgery in 
September 2002), and indicated a low interest in sex.  The 
Veteran was noted as feeling discouraged about the future, and 
reported feeling that he has failed more than the average person.  
He was disappointed and critical of himself for weaknesses and 
mistakes.  The Veteran was not interested in other people.  The 
Veteran reported having trouble sleeping and his appetite was not 
as good as before.  The Veteran was assigned a GAF score of 68.

The Veteran underwent a private psychiatric evaluation in August 
2003 for his claim with the Social Security Administration.  The 
Veteran reported that his symptoms began in 1968 and had worsened 
since his return from Vietnam.  He indicated that he had 
nightmares and that any loud noise would cause a flashback.  He 
stated that he "kept everything inside."  He indicated that 
approximately eight years prior he began to lose control, being 
unable to breathe and could not stay in meetings.  He reported 
that his nightmares and flashbacks began to increase and that has 
them approximately three times a week.  He takes Zoloft and Xanax 
for those symptoms.  The examiner noted that the Veteran's panic 
episodes had no pattern at that time, but that the medications 
were initially helpful.  The Veteran indicated that in the middle 
of 2001 he began having daily anxiety attacks, without any change 
or increase in stressors.  The Veteran reported then beginning to 
experience "daymares" of incidents of Vietnam.  The Veteran 
further reported that his wife has told him that he has been 
acting crazy and disoriented.  He stated that over the past two 
years he has had a hard time completing projects, and noted that 
he had focus problems for "years" prior to the increase in 
anxiety problems.  The Veteran reported being a social drinker.  
He reported having been married for 33 years, lived with his 
wife, and had a son and daughter.  The examiner noted that the 
Veteran can dress, bathe and groom himself, but stated that the 
Veteran does not shop and does not like to do shopping.  The 
Veteran indicated that he does household chores, such as helping 
with dishes, vacuuming and taking out the garbage.  The Veteran, 
however, indicated that he avoids social situations unless he is 
"forced into a situation."  

On examination, the Veteran was noted as being casually dressed 
and appropriately groomed, with a slow speech and was often slow 
to respond and organize his thoughts.  The Veteran generally 
engaged appropriately socially, except for having difficulty 
answering questions directly.  He was noted as being preoccupied 
with other issues and did not "attend well."  The Veteran 
appeared sad and depressed, though he denied any suicidal 
attempts or plans.  He also denied homicidal attempts, plans or 
ideation.  His thought processing was slow, and the examiner 
noted an incident where the Veteran provided information after 
"forgetting" that the examiner told him not to provide specific 
information.  The Veteran had flashbacks and "daymares."  The 
Veteran was unable to state what the statement "Don't cry over 
spilled milk" meant, but could abstractly tell the difference 
between a tree and a bush.  He was oriented to time, place, 
person, and situation.  The Veteran was diagnosed with an anxiety 
disorder, not otherwise specified, and the examiner stated that 
the Veteran's symptoms were moderate.

The Veteran was hospitalized in a domiciliary treatment program 
for his psychiatric problems on November 16, 2003.

Given the foregoing evidence, the Board notes that a 50 percent 
evaluation is warranted for the period from April 30, 2002 
through November 15, 2003.  Specifically, the Board notes the 
absence of any suicidal ideations, plans or attempts throughout 
the clinical evidence of record.  Likewise, the Veteran was not 
noted as having any obsessional rituals or neglect of his 
personal appearance or hygiene.  In fact, the clinical evidence 
reveals that the Veteran was consistently described as well-
groomed and casually or appropriately dressed.  

Additionally, the Board notes that the Veteran's VA examination 
specifically noted that the Veteran's speech was reality-based, 
goal-oriented and appropriate with appropriate thought content.  
While the Veteran's speech was noted as being slow and 
disorganized in his August 2003 examination, such speech is more 
analogous to circumstantial or circumlocutory speech, as the 
August 2003 examiner did not note that such speech was 
significantly illogical in any way.  In fact, the examiner noted 
that the information provided was more specific than what the 
examiner asked for, and that the Veteran provided it anyway after 
"forgetting" that he did not have to provide such information 
with specificity.  Thus, while some short term memory impairment 
has been noted, he did not demonstrate significant memory loss, 
such as names of close relatives, his occupation, or his own 
name.  Moreover, the Board notes that the Veteran cannot be said 
to have been spatially disoriented during the appeal.  The 
Veteran was consistently noted as being oriented to person, time, 
place and situation, and gave answers appropriate to that 
context.  

Also, the Board notes that the Veteran was depressed, anxious and 
irritable throughout the appeal period.  However, such did not 
lead to the Veteran ever having become physically violent or 
assaultive; in fact, the Veteran was noted as specifically 
controlling his impulses during his November 2002 VA examination.  
Thus, the Board finds that the Veteran does not have impaired 
impulse control.

Additionally, while the Veteran was shown to have daily panic 
attacks and was depressed, the Veteran was still running his own 
business throughout the relevant period and was doing chores 
around the house, such as taking out the trash and helping with 
dishes.  Moreover, the Veteran was shown to be able to bathe and 
groom himself.  Thus, the Veteran was not shown to be unable to 
function independently, appropriately and effectively.

Finally, the Board notes that the Veteran has been married for 33 
years to his wife, without ever being divorced.  The Veteran has 
two children.  While he reported withdrawing from social 
activities, except for golf, the Board notes that such is more 
analogous to a difficulty in establishing and maintaining 
effective relationships as opposed to the inability to do so, 
particularly given the length of his marriage.

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's and his wife's 
allegations regarding the severity of his PTSD during the period 
in question.  

In short, the Veteran's disability picture during the period from 
April 30, 2002 through November 15, 2003 more closely 
approximates symptomatology associated with the 50 percent 
evaluation assigned.  Accordingly, the claim for a higher 
evaluation for that period is denied.  See 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.

Evaluation for the period beginning February 1, 2004

The Veteran was discharged from his hospitalization for his 
psychiatric problems in January 2004.  The Veteran's private and 
VA treatment records do not show any treatment for the Veteran's 
psychiatric problems throughout this period.  However, the 
Veteran stated in an April 2004 letter, in which he praised the 
VA cardiology staff for their wonderful care following his heart 
attack in November 2001, that he probably would be dead from the 
lack of medical care, or that he would have committed suicide.  
The Veteran indicated that he married his wife in January 1970 
and remained married to her at that time.  He indicated that he 
has been unemployed since May 2001 because of his panic attacks, 
anxiety, and severe nightmares, after spending his life as a six-
figure salary earner.  He relates his rapid decline to his PTSD 
due to his Vietnam combat experiences.  The Veteran further 
asserts that he has demonstrated he is entitled to a 100 percent 
evaluation for his PTSD by the mere fact that he has lost a six-
figure salary and is now on disability due to his PTSD.  

With his letter, the Veteran submitted an April 2004 letter from 
a "Readjustment Counseling Therapist" in which the therapist 
stated that he had been seeing the Veteran for treatment since 
April 2003.  The therapist stated that he had witnessed the 
Veteran's decline in his ability to function at even a minimal 
level employment wise, and stated that the Veteran's anxiety, 
depression and other PTSD symptoms had "become so acute that all 
measurements indicate that he is now 100% disabled based on the 
[VA] criteria."  The therapist does not indicate the symptoms 
and the severity of those symptoms which would entitle the 
Veteran to that disability evaluation.  

The therapist also filled out a "Medical Assessment of Ability 
to Do Work-Related Activities (Mental)" for the Veteran in May 
2004.  In the assessment, the Veteran was noted by the therapist 
to be able to poorly or not at all perform the following: follow 
work rules; relate to co-workers; deal with the public; use 
judgment in public; interact with supervisors; deal with work 
stressors; function independently; maintain attention and 
concentration; follow complex, detailed but not complex, and 
simple job instructions; relate predictably in social situations; 
and, demonstrate reliability.  The Veteran, however, was noted as 
being good at maintaining his personal appearance and was 
seriously limited, but not precluded, from behaving in an 
emotionally stable manner.  The therapist stated that the 
Veteran's anxiety disorder prohibited him from any and all 
employment, but that the Veteran could manage his own benefits.



The Veteran underwent a VA examination for his PTSD in June 2004.  
During the examination, the Veteran reported that he has 
nightmares, difficulty staying asleep, anger, difficulty being 
around people, anxiety, and severe panic attacks.  He stated that 
these symptoms occur constantly and that his ability to function 
while in remission or partial remission is poor.  The VA examiner 
noted that since the Veteran has developed a mental condition 
there have been major changes in his daily activities, noting 
that the Veteran stated that he was "worthless."  The Veteran 
stated that he was not able to hold a job, provide a good 
lifestyle for his family, and felt out of control.  He also 
reported that he avoids people and has problems controlling his 
anger and temper.  He stated that he was not working and that he 
had not worked for three years because he was mentally incapable 
of working.  He last worked a year and a half prior to the 
examination in sales management.  The Veteran further reported 
that he is not able to control his symptoms of anxiety, panic 
attacks, anger, concentration, and that he isolates and avoids 
people.  

On examination, the VA examiner noted that the Veteran was 
normally oriented, with appropriate hygiene, appearance, and 
behavior.  The Veteran's communication and speech were normal.  
However, the Veteran's affect and mood were "abnormal with 
depression, which affect[ed] his ability to function 
independently and effectively."  The Veteran was noted as having 
panic attacks approximately 30 times a month and that each attack 
lasts approximately three hours and consists of extreme paranoia, 
lots of fear and a loss of awareness of time.  The VA examiner 
noted that there was no delusion history noted and no current 
delusions were shown, as well as no current or history of 
hallucinations.  The Veteran's thought processes were 
appropriate, and no obsessional rituals were noted.  The 
Veteran's judgment and abstract thinking were not impaired, 
though his memory was mildly impaired, including forgetting 
names, directions and recent events.  The Veteran did not 
demonstrate any suicidal or homicidal ideation.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 50.  

The VA examiner concluded that the Veteran occasionally has some 
interference with performing activities of daily living because 
of a lack of motivation.  He was noted as being unable to 
establish effective work and social relationships because of a 
difficulty being around people and problems with anger.  The 
Veteran was finally noted as having no difficulty understanding 
commands and appeared not to be a threat of persistent danger to 
himself or others.

VA treatment records following the Veteran's June 2004 VA 
examination, generally demonstrate similar to that described 
above.  In a November 2004 note, the Veteran was assigned a GAF 
score of 55 at that time.  Another November 2004 note indicated 
the Veteran was casually dressed and neat.  His mood was sad and 
guilty, with a restricted affect.  He was noted as being 
organized and in good control, with coherent and goal-directed 
speech.  The Veteran was noted as being oriented to person, time 
and place, with good insight and judgment.  The Veteran indicated 
that he did not have any suicidal or homicidal ideations, 
delusions or hallucinations.  

However, a prior treatment note in November 2004 indicated that 
the Veteran reported suicidal ideation, but not in the past 30 
days and was without a suicide attempt history.  In January 2005, 
the Veteran was seen for treatment for his psychiatric problems.  
It was noted that the Veteran had been attending an alcohol 
rehabilitation program for the past two months.  He reported at 
that time still having problems with anger, guilt, anxiety and 
nightmares.  He felt tired and stated he was unable to focus on 
things and continues to have anxiety attacks.  He stated that he 
has nightmares five nights a week, and has been unable to work 
since 2001.  He stated that he cannot focus on anything, cannot 
be around people and does not want to leave his house.  He stated 
he did not have any energy whatsoever.  He further reported that 
he has been on Xanax since 1998 and that he feels he could not 
function at all without his Xanax.  The Veteran also stated that 
over the last four years he has been thinking a couple of times 
per week that he could wipe out all of his problems by killing 
himself, but was noted as never having had a plan or attempt.  
The VA physician noted that the Veteran takes Zoloft for his 
depressed mood, which helps him.  The VA physician noted that the 
Veteran was apprehensive, with difficulty concentrating and 
slowed psychomotor activity.  He described the Veteran's mood as 
sad and anxious with a restricted affect.  The Veteran's speech 
was soft and logical with a slowed thought flow that was 
spontaneous and logical.  The VA physician noted that the Veteran 
was oriented to time, person, place and situation, and there was 
no evidence of delusion, hallucination, suicidal or homicidal 
ideation.  The Veteran's memory was intact with an unimpaired 
insight and judgment.

Subsequent VA treatment records throughout 2005 to June 2006 
demonstrate similar symptomatology described in an October 2005 
treatment note, and is also similar to that described above.  In 
October 2005 the Veteran noted that he had occasional thoughts 
"of just getting rid of the misery . . . [but he has] never 
actually sat down and planned anything."  The VA clinician noted 
that the Veteran has bought a trigger guard for his gun and 
planned on having it placed on his gun.  The Veteran was well-
groomed and casually dressed.  His speech was free-flowing, 
articulate, and normal in volume, rate and rhythm.  The Veteran 
was engaging, cooperative and appropriate, with a sad and 
depressed mood and congruent and appropriate affect.  His thought 
processes were logical and goal-directed.  The Veteran was noted 
as being without a loosening of associations, delusions, auditory 
or visual hallucinations, or any suicidal or homicidal ideations.  
His judgment and insight were fair.  The VA clinician noted that 
the Veteran had no suicidal or violent ideation, but did note 
that the Veteran was "weary of life and occasionally considers 
suicide as a way out."  The Veteran was noted as actively taking 
precautions to reduce his risk of suicide completion, but the 
Veteran reported that guns were readily available.  The VA 
clinician noted that no psychosis was noted.  The Veteran was 
discharged in May 2006 from the alcohol rehabilitation program at 
which time he was diagnosed with chronic PTSD and alcohol 
dependence in early full remission.  He was assigned a GAF score 
of 50.

The Veteran testified in an October 2005 hearing with his friend, 
Mr. R.R.  In that hearing, the Veteran testified that he 
continued to have nightmares four nights a week, daily panic 
attacks, and that he continues to have a problem focusing and 
concentrating.  He further stated that he had very few close 
friends, though he noted that Mr. R.R. was one of them, and he 
noted that he was close with his family.  He stated, however, 
that he does not have any other social activities, including 
church, and that he used to play golf as a hobby, but he quit and 
was currently trying to get back into it.  The Veteran stated 
that he basically isolates himself in his house, but that his 
isolation behavior began in 2001 at work when he would go into 
his office and close the door.  He indicated that such behavior 
led to him being fired.  The Veteran further testified that he 
has suicidal thoughts, but that he had recently put a trigger 
guard on his gun.  The Veteran also stated that he had never had 
a violent outburst at anyone, though he might if he were 
provoked.  Mr. R.R. stated that the Veteran isolates himself, but 
that he is trying to get the Veteran back into society, including 
taking the Veteran to Wal-Mart the day prior.

The Veteran's spouse submitted a statement in August 2004 which 
gives similar testimony to the Veteran's testimony in his 
hearing.  Moreover, the Veteran has submitted several statements 
throughout the appeal period, giving essentially similar 
information regarding his symptomatology.  The Board specifically 
notes that the Veteran stated in a September 2009 statement that 
for the past four years he has suffered from increased anxiety, 
daily panic attacks, and severe isolation, to the point of not 
wanting to get dressed to leave the house or to have people 
visit.  He further indicated that he does not remember what 
happens for hours at a time.  He also indicated that he pulled a 
loaded gun on some roofers a few months prior and that he did not 
remember doing so.  

Given the foregoing evidence of record, and after resolving all 
doubt in the Veteran's favor, the Board finds that a 70 percent 
evaluation is warranted for the period February 1, 2004, the date 
of the expiration of his temporary total evaluation under 38 
C.F.R. § 4.29.  The Board notes that the June 2004 VA examination 
noted that the Veteran had an inability to establish and maintain 
effective relationships and that he had panic attacks and 
depression which affected his ability to function independently 
and effectively.  There was also some indication of suicidal 
thoughts. 

However, an evaluation in excess of 70 percent is not warranted.  
While the Veteran's readjustment counseling therapist indicated 
in an April 2004 letter that the Veteran met the 100 percent 
rating criteria, he did not report the symptomatology supporting 
that conclusion.  Subsequent to that letter, a VA examination by 
a physician revealed a GAF score of 50 and did not report 
symptoms consistent with a 100 percent schedular evaluation.  
Throughout the relevant period, the other clinicians and 
examiners described the Veteran as being well-groomed, casually 
dressed, and with good communications skills, and he was even 
described as articulate.  He was also shown to be logical and 
goal-directed in his speech.  Therefore, the Veteran does not 
demonstrate any gross impairment of thought process or 
communication.

Moreover, the Veteran was described specifically as being without 
persistent hallucinations or delusions, and was not shown to have 
any disorientation to time and place throughout the appeal 
period.  In fact, the Veteran was continually described as being 
oriented to time, place, person and situation.  Additionally, 
while the Veteran describes being unable to remember what 
happened for hours at a time in September 2009, the Veteran's 
memory was noted as only being mildly impaired by medical 
professionals throughout the relevant period.  The clinical 
evidence does not demonstrate that the Veteran's memory loss 
includes a loss of close relatives' names, his former occupation, 
or his own name.

Finally, the Veteran has self reported that he pulled a loaded 
gun on roofers but has no memory of it.  He indicated that he has 
since removed all guns from his home.  The medical evidence of 
record during the relevant period does not reflect findings or 
GAF scores that indicate the Veteran is a persistent danger to 
himself or others.  The June 2004 examiner specifically stated 
such, and the GAF scores assigned in the VA treatment records are 
significantly higher than 20, which is the highest GAF score 
associated with being a danger of hurting oneself or others.  See 
DSM-IV.  

Therefore, the Board finds that the preponderance of the evidence 
demonstrates that the Veteran's PTSD symptomatology more closely 
approximates a disability picture of the criteria for a 70 
percent evaluation, but does not more closely approximate a 
disability picture for an evaluation higher than 70 percent.  
Accordingly, the Board finds that a 70 percent evaluation is 
warranted for the period beginning February 1, 2004 for the 
Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.

The Board has considered whether the Veteran's PTSD presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An evaluation in excess of 50 percent for service-connected PTSD, 
for the period from April 30, 2002 through November 15, 2003, is 
denied.

A 70 percent evaluation for service-connected PTSD is granted, 
beginning February 1, 2004, subject to the regulations 
controlling the payment of monetary benefits.


REMAND
 
The Board notes that the evidence of record reflects that the 
Veteran is claiming that he is unemployable due to PTSD.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record. The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  However, such 
claim has not been developed nor considered by the RO in the 
first instance.

Accordingly, the issue is REMANDED for the following action"

1.  Arrange for all necessary development, 
including appropriate VCAA notice, 
forwarding a VA Form 
21-8940 to obtain employment information, 
and any other development deemed necessary 
to adjudicate the claim for entitlement to a 
total disability rating based on individual 
unemployability.  

2.  After the above has been completed to 
the extent possible, take appropriate 
adjudicative action to determine whether the 
Veteran is entitled to TDIU.  If the claim 
is denied notice of the decision and 
appellate rights should be provided.  If a 
timely notice of disagreement is filed, the 
appellant and representative, if any, should 
be furnished with a statement of the case 
and given time to respond thereto.  The 
issue should be returned to the Board only 
if the Veteran perfects the appeal in a 
timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C. §§ 
5109B, 7112.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


